Name: 2014/762/EU: Commission Implementing Decision of 16 October 2014 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism and repealing Commission Decisions 2004/277/EC, Euratom and 2007/606/EC, Euratom (notified under document C(2014) 7489) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: politics and public safety;  cooperation policy;  deterioration of the environment
 Date Published: 2014-11-06

 6.11.2014 EN Official Journal of the European Union L 320/1 COMMISSION IMPLEMENTING DECISION of 16 October 2014 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism and repealing Commission Decisions 2004/277/EC, Euratom and 2007/606/EC, Euratom (notified under document C(2014) 7489) (Text with EEA relevance) (2014/762/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1313/2013/EU of the European Parliament and the Council of 17 December 2013 on a Union Civil Protection Mechanism (1), and in particular Article 32(1) thereof, Whereas: (1) The general objective of the Union Civil Protection Mechanism (Union Mechanism) is to strengthen the cooperation between the Union and the Member States and to facilitate coordination in the field of civil protection in order to improve the effectiveness of systems for preventing, preparing for and responding to natural and man-made disasters. (2) As disasters can strike at any time, the Emergency Response Coordination Centre (ERCC) established under Article 7 of Decision No 1313/2013/EU should ensure at all times close contact with the contact points of Member States. (3) The Common Emergency Communication and Information System (CECIS) is an essential element of the Union Mechanism because it should guarantee authenticity, integrity and confidentiality of information exchanged among the Member States under routine conditions as well as in emergencies. A separate version of CECIS providing access to the secretariats of the regional sea conventions and third countries sharing a regional sea basin with the Union should be created in view of the specificities of the response to marine pollution incidents. (4) In order to ensure operational effectiveness, minimum requirements should be defined for the modules, other response capacities and experts identified in accordance with Article 9(1) of Decision No 1313/2013/EU, as well as for their operational requirements, functioning, and interoperability, as provided for in Article 9(2) of Decision No 1313/2013/EU. In particular, modules should be capable of working self-sufficiently for a given period of time, be quick to deploy, and interoperable. In order to enhance the interoperability of modules, measures are needed at Union and Member State levels. (5) The capacity goals for the European Emergency Response Capacity (EERC) should be defined and regularly reviewed in order to have a sufficient number of all necessary types of modules, other response capacities, and experts available for deployments under the Union Mechanism. The quality and interoperability requirements should be defined and regularly reviewed to ensure a uniform minimum level of quality and interoperability of all capacities participating in the EERC. (6) A certification and registration procedure, including self-assessment elements, should be defined to confirm that capacities in the voluntary pool fulfil all necessary requirements and, where necessary, benefit from limited Union co-financing of adaptation costs. This certification and registration procedure should, moreover, ensure an adequate geographic balance of capacities in accordance with the location of risks, and consider the participation of all interested Member States. (7) The identification of possible response capacity gaps of the EERC should allow the Commission and Member States to determine together where adequate capacities are not available inside or outside the voluntary pool. Member States addressing them individually or through consortia should benefit from limited Union co-financing provided this is cost-effective and confirmed by risk-assessments. (8) In order to develop the functioning of the EERC, limited amounts of Union co-financing through framework contracts, framework partnership agreements or similar arrangements should support Member States' access to additional capacities to address temporary shortcomings in extraordinary disasters, i.e. disasters of a nature and magnitude going beyond what can reasonably be expected and prepared for. These capacities should be included in the voluntary pool for deployments under the Union Mechanism. (9) The Union Mechanism training programme continues to represent an essential element for the preparedness of civil protection and disaster management personnel deployed in the context of the Union Mechanism. In line with the scope defined in Article 13(1) of Decision No 1313/2013/EU, it should cover prevention, preparedness, and response phases. (10) The Union Mechanism exercise programme should continue its essential role for the practical preparedness for deployments involving the Union Mechanism and the sharing of lessons learnt from civil protection actions conducted within the framework of the Union Mechanism. The exercise programme should be guided by a strategic framework, setting out objectives and roles of exercises under the Union Mechanism, as well as by specific priorities included in the annual work programmes. (11) A systematic, focused and coherent approach for gathering, analysing, disseminating and implementing the lessons learnt, covering the entire disaster management cycle, should be established. (12) In the framework of the Union Mechanism, clear operational procedures for the response to disaster under the Mechanism are important to ensure efficient assistance in case of disasters, including for the relevant international organisations identified in accordance with Article 16(1) of Decision No 1313/2013/EU. (13) In order to allow for a maximum of effectiveness and efficiency of the Union Mechanism, all requests for and offers of assistance should be as specific as possible including all necessary information. (14) In order to ensure effective coordination of assistance, the ERCC should share its assessment of critical needs and its recommendations for deployments from the voluntary pool with all Member States and develop adequate deployment plans for every request for assistance. The selection of capacities from the voluntary pool should be based on specific and objective criteria, the priority of which should be assessed in the light of current operational needs. (15) In order to improve, where appropriate, the response times under the Union Mechanism, Member States should make necessary pre-arrangements for the deployment of their capacities registered in the voluntary pool. (16) The availability of technical, assessment, and coordination, experts, including team leaders, represents an important element of the Union Mechanism. The tasks and functions of the experts should be defined and the procedure for deploying them should be determined. (17) Article 23 of Decision No 1313/2013/EU sets out special provisions to provide transport support in the event of a disaster to facilitate a rapid and effective response with the help of the Union Mechanism. It is necessary to establish the rules and procedures for the requests made by Member States to obtain financial support from the Union to transport assistance to the affected country and the handling of those requests by the Commission. (18) For reasons of transparency, coherence and effectiveness it is necessary to establish the information to be provided in the requests for transport support and related replies by Member States and the Commission. (19) Where Union financial assistance may be provided in accordance with Decision No 1313/2013/EU, Member States should have the choice to request either a grant or a transport service. (20) Commission Decisions 2004/277/EC, Euratom (2) and 2007/606/EC, Euratom (3) should be repealed. (21) The measures provided for in this Decision are in accordance with the opinion of the Civil Protection Committee, HAS ADOPTED THIS DECISION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Decision lays down detailed rules for the implementation of Decision No 1313/2013/EU, as regards: (a) the interaction of the Emergency Response Coordination Centre (ERCC) with Member States' contact points; (b) the components of the Common Emergency Communication and Information System (CECIS) as well as the organisation of information sharing through CECIS; (c) the identification of modules, other response capacities and experts, as well as the operational requirements for the functioning and interoperability of modules, including their tasks, capacities, main components, self-sufficiency and deployment; (d) the capacity goals, the quality and interoperability requirements and the certification and registration procedure necessary for the functioning of the EERC, including financial arrangements; (e) identifying and filling gaps in the EERC; (f) the organisation of the training programme, exercise framework and lessons learnt programme; (g) the operational procedures for the response to disasters within as well as outside the Union, including identification of relevant international organisations; (h) the process for deploying expert teams; (i) the organisation of support for the transport of assistance. Article 2 Definitions For the purposes of this Decision, the following definitions shall apply: (1) requester of assistance means the Member State or a third country affected by a disaster or imminent disaster or expecting to be affected by an imminent disaster, as well as the United Nations and its agencies and other relevant international organisations as specified in Annex VII; (2) civil protection assistance means teams, experts or modules intended for civil protection, with their equipment, as well as relief materials or supplies needed to mitigate the immediate consequences of a disaster; (3) buffer capacities means disaster response capacities, the availability of and rapid access to which are co-financed under Article 21(2)(d) of Decision No 1313/2013/EU; (4) intervention team means the human and material resources, including modules, set up by one or more Member States for civil protection interventions; (5) technical assistance and support team means the human and material resources set-up by one or more Member States to fulfil support tasks, as referred to in Annex II. CHAPTER 2 EMERGENCY RESPONSE COORDINATION CENTRE (ERCC) Article 3 Interaction of the ERCC with Member States' contact points 1. Each Member State shall designate a national contact point for the ERCC available 24 hours a day and seven days a week. The designation shall be made using the Country card template set out in Annex I. 2. The ERCC shall maintain close contact with the contact points of Member States for the purpose of carrying out its regular duties and the response operations provided for in this Decision and Decision No 1313/2013/EU. CHAPTER 3 COMMON EMERGENCY COMMUNICATION AND INFORMATION SYSTEM (CECIS) Article 4 CECIS layers The CECIS shall include the following three components: (a) a network layer, connecting the competent authorities and the contact points in Member States and the ERCC; (b) an application layer, consisting of the databases and other information systems necessary for the functioning of the Union Mechanism and in particular those needed: (i) for communicating notifications, (ii) for ensuring communication and information sharing between the ERCC and competent authorities and the contact points, (iii) for disseminating lessons learnt from interventions; (c) a security layer, consisting of the set of systems, rules and procedures necessary for ensuring the authenticity, integrity and confidentiality of the data stored in and exchanged via the CECIS. Article 5 Information security 1. The CECIS shall be capable of handling documents, databases, and information systems in a secure way through the Secure Trans European Services for Telematics between Administrations (sTESTA) or a comparable network. 2. Documents and information classified as EU CONFIDENTIAL or higher, shall be transmitted pursuant to special arrangements between the originator and the recipient(s) as set out in Commission Decision 2001/844/EC, ECSC, Euratom (4). Article 6 Information and update 1. Member States shall submit to the Commission the appropriate information using the Country card template set out in Annex I. 2. Member States shall provide information on contact points and, where necessary, of other services handling natural, technological, and radiological disasters or environmental accidents, including accidental marine pollution. 3. Member States shall notify the Commission of any changes to the information referred to in paragraphs 1 and 2 immediately. 4. The CECIS database shall contain a designated section with information on the registration and availability of response capacities in the EERC. The Commission shall ensure continuous access for national civil protection contact points. 5. Member States shall ensure that the designated section in the CECIS database is always up-to-date as regards the availability status and all necessary factual data concerning the relevant characteristics of all registered response capacities in the EERC. 6. Where appropriate, Member States may grant read only access in the CECIS to other relevant national authorities. Article 7 CECIS user group A user group consisting of representatives nominated by Member States shall assist the Commission in the validation, testing, and further development of the CECIS. Article 8 Implementation and further development 1. The Commission shall manage and further develop the CECIS, taking into account the needs and requirements of Member States. 2. Member States shall implement the appropriate CECIS information technology environment on their territory in accordance with the commitments made using the Country card template set out in Annex I. Article 9 Marine pollution CECIS 1. The Commission shall ensure that a specialised CECIS application accessible to Member States and the European Maritime Safety Agency through the internet is available for marine pollution to reflect the specificities of the response to maritime incidents. 2. The application shall, through the internet, also be open to third countries sharing a regional sea basin with the Union. Access may also be given on an ad hoc basis to the secretariats of the relevant regional sea conventions. CHAPTER 4 MODULES, TECHNICAL ASSISTANCE AND SUPPORT TEAMS, OTHER RESPONSE CAPACITIES AND EXPERTS Article 10 Registration of modules, technical assistance and support teams, other response capacities and experts 1. Member States shall register their modules, technical assistance and support teams, other response capacities and experts identified in accordance with Article 9(6) of Decision No 1313/2013/EU in the CECIS database. 2. The modules, technical assistance and support teams, other response capacities and experts pre-committed to the EERC shall be registered in a designated section of the CECIS database. 3. The information referred to in paragraphs 1 and 2 shall be updated as necessary. Article 11 Composition of modules, technical assistance and support teams, other response capacities and experts 1. Modules as well as technical assistance and support teams may be composed of resources provided by one or more Member States. 2. Where a module or a technical assistance and support team are composed of more than one component, the deployment of that module or technical assistance and support team in an intervention may be limited to the components necessary for that intervention. Article 12 Self-sufficiency of modules 1. The following elements of self-sufficiency shall apply to each module as specified in Annex II: (a) appropriate shelter for the prevailing weather; (b) power generation and lighting covering the consumption of the base of operation and of the equipment required to fulfil the mission; (c) sanitation and hygiene facilities destined for the personnel of the module; (d) availability of food and water for the personnel of the module; (e) medical or paramedical staff, facilities and supplies for the personnel of the module; (f) equipment storage and maintenance of the equipment of the module; (g) equipment for the communication with the relevant partners, notably those in charge of the coordination on site; (h) local transportation; (i) logistics, equipment and staff enabling the setting-up of a base of operations and the beginning of the mission without delay upon arrival on site. 2. Compliance with the self-sufficiency requirements shall be guaranteed by the offering Member State through any of the following elements: (a) including in the module the necessary staff, equipment and consumables; (b) making the necessary arrangements on the site of operations; (c) making the necessary pre-arrangements to combine a non-self-sufficient intervention team with a technical assistance and support team in order to comply with the requirements referred to in Article 13 prior to the registration of the module concerned in accordance with Article 10(1). 3. The period for which self-sufficiency must be guaranteed at the onset of the mission may not be shorter than either of the following: (a) 96 hours; (b) the periods laid down in Annex II. Article 13 Requirements for modules and technical assistance and support teams 1. The modules shall comply with the general requirements set out in Annex II. 2. Technical assistance and support teams shall comply with the general requirements set out in Annex II. 3. The general requirements set out in Annex II shall be reviewed from time to time. 4. Member States shall take the necessary measures to ensure that: (a) modules have the capability to operate with other modules; (b) technical assistance and support teams have the capability to operate with other technical assistance and support teams and with relevant actors on the ground; (c) components of a module have the capability to operate together as one module; (d) components of a technical assistance and support team have the capability to operate together as one technical assistance and support team; (e) modules and technical assistance and support teams, when deployed outside the Union, are able to operate with international disaster response capabilities supporting the affected country; (f) team leaders, deputy team leaders and liaison officers of modules and technical assistance and support teams participate in appropriate training courses and exercises organised by the Commission, as set out in Articles 26-32. CHAPTER 5 DEVELOPMENT OF THE EUROPEAN EMERGENCY RESPONSE CAPACITY (EERC) IN THE FORM OF A VOLUNTARY POOL Article 14 Capacity goals 1. The capacity goals of the EERC shall be as specified in Annex III. 2. The Commission in cooperation with Member States shall assess the suitability of the capacity goals at least every second year and, if necessary, revise them on the basis of risks identified in national risk assessments or other appropriate national or international sources of information. 3. Member States shall provide to the Commission relevant information on risks necessary for the assessment of the capacity goals. Article 15 Quality and interoperability requirements 1. The quality and interoperability requirements specified in Annex IV shall apply to modules, technical assistance and support teams, other response capacities and experts in the EERC. 2. The Commission in cooperation with Member States shall assess the suitability of the quality and interoperability requirements at least every second year and, if necessary, revise them. The quality requirements shall be based on established international standards where they already exist. Article 16 Certification and registration procedure 1. The certification and registration procedures specified in paragraphs 2 to 8 shall apply to modules, technical assistance and support teams, other response capacities and experts in the EERC. 2. Certification and registration shall be subject to the fulfilment of the quality requirements set out in Annex IV, except for buffer capacities, for which Article 25(3) shall apply. 3. Member States offering a particular module, technical assistance and support team, other response capacity, or expert for inclusion in the EERC, shall provide the information elements set out in Annex V. 4. The Commission shall assess whether the module, technical assistance and support team, other response capacity, or expert in question can be considered for inclusion in the EERC and communicate its conclusions without delay to the relevant Member State. In this assessment, the Commission shall consider in particular the fulfilment of the quality requirements, the capacity goals, the completeness of the information provided, the geographic proximity and participation of all Member States, as well as other relevant factors which it shall determine upfront and which shall be applicable to all comparable modules, technical assistance and support teams, other response capacities, or experts. 5. If considered for inclusion in the EERC, the Commission shall initiate the certification procedure for the module, technical assistance and support team, other response capacity, or expert on the basis of the information provided, and any additional information the Commission may request to the relevant Member State authority. In cases where, on the basis of available information, the Commission considers the quality and interoperability requirements fulfilled, it may register the module, technical assistance and support team, other response capacity, or expert in the voluntary pool. 6. The Commission shall communicate in writing to the relevant Member State authority its assessment of required trainings, exercises, and/or workshops, and other relevant certification and registration conditions. 7. If all certification conditions are fulfilled the Commission shall declare certified the module, technical assistance and support team, other response capacity, or expert for the EERC and communicate this to the Member State. 8. The certification of a module, technical assistance and support team, other response capacity, or expert should be reassessed at the latest after 3 years, if the asset is submitted for reregistration into the EERC. 9. The Commission in cooperation with Member States shall assess the suitability of the certification and registration procedure at least every second year and, if necessary, revise it. Article 17 Financial arrangements for adaptation costs 1. Member States may request a grant for the financing of adaptation costs individually per module, technical assistance and support team, or other response capacity, without the Commission publishing a call for proposals. Adaptation costs comprise the cost elements specified in Article 21(2)(c) of Decision No 1313/2013/EU. 2. In order to substantiate this request, Member States shall submit to the Commission implementation plans for adaptation costs, including estimated costs and timeline. 3. The Commission shall assess and, where the relevant requirements are met, approve the implementation plans referred to in paragraph 2, specifying which of the respective costs are eligible as adaptation costs. 4. Following evaluation of the request, the Commission shall take the award decision. 5. Member States shall report to the Commission on the details of the costs incurred for adaptation costs. CHAPTER 6 ADDRESSING RESPONSE CAPACITY GAPS Article 18 Monitoring progress towards the capacity goals The Commission in cooperation with Member States shall continuously monitor progress towards the capacity goals, taking into account capacities identified under Article 20, and shall regularly inform Member States of its assessment of the progress made. The Commission shall inform Member States in the necessary detail about any remaining response capacity gaps. Article 19 Procedure for identifying response capacity gaps 1. As part of monitoring the progress towards the capacity goals, the Commission, in cooperation with Member States, shall assess the difference between Member States' registered capacities in the EERC and the capacity goals set out in Annex III. 2. The Commission and Member States shall consider as the capacities committed to the EERC only those capacities that have been registered as being made available by Member States to the EERC, in accordance with Article 16. Article 20 Procedure for identifying response capacities outside the EERC 1. Where the Commission together with Member States has identified potentially significant response capacity gaps in accordance with Article 19 of this Decision, it shall, in cooperation with Member States, examine whether the necessary capacities are available outside the EERC, in accordance with Article 12(2) of Decision No 1313/2013/EU. 2. The Commission shall consider as available outside the EERC only the following capacities: (a) capacities registered in CECIS; (b) buffer capacities; or (c) capacities not covered by points (a) and (b) but that may be made readily available to the Member State or Member States in the required quantities, at the required location, within the required timeframe, for the required duration. 3. For the purpose of ascertaining the capacities referred to in point (c) of paragraph 2, the Commission shall address a request to national contact points setting out the details of the assessment of potentially significant response capacity gaps and inviting Member States to provide information on any capacities available outside the EERC as referred to in point (c) of paragraph 2. 4. The Commission shall specify in the request a deadline for responding of up to 60 calendar days, the exact duration of which shall depend on the expected complexity of ascertaining the capacities referred to in paragraph 2 by Member States. 5. Member States shall inform the Commission in writing within the set deadline of the details of any capacities referred to in paragraph 2. 6. Where a Member State does not reply in writing within the specified deadline the Commission shall assume for the purpose of this assessment that no capacities referred to in paragraph 2 are available in that Member State. 7. Based on the information received from Member States and taking into account only those capacities referred to in paragraph 2 the Commission shall assess whether those capacities fill the response capacity gaps identified in accordance with Article 19 of this Decision. The Commission shall consider the capacity gaps to be filled only when the number of capacities inside the EERC and those capacities referred to in paragraph 2 combined is equal to or exceeds the capacity goals set out in Annex III. Article 21 Procedure for addressing response capacity gaps 1. Where the Commission together with Member States has identified potentially significant response capacity gaps in accordance with Article 19, which cannot be addressed in accordance with Article 20, it shall notify Member States in writing, detailing what it considers to be strategic response capacity gaps. 2. The Commission shall invite Member States in writing to address the strategic response capacity gaps, in accordance with Article 12(3) of Decision No 1313/2013/EU. 3. Member States shall communicate to the Commission if, when, and how they plan to address the strategic response capacity gaps, either individually or through cooperating with other Member States. Article 22 Commission support in addressing strategic response capacity gaps 1. When Union funding is required to address strategic response capacity gaps in accordance with Articles 12(3) and 21(1)(j) of Decision No 1313/2013/EU, the Commission shall publish a call for proposals to support Member States. 2. In responding to the call for proposals, Member States shall comply with Article 21(1)(j)(iii) and (iv) of Decision No 1313/2013/EU. 3. Member States shall indicate, inter alia, the percentage of Union co-financing required. Article 23 Eligible costs for support in addressing response capacity gaps 1. All costs of the equipment, services or human resources necessary to initially set-up the response capacities shall be eligible. 2. Ongoing maintenance costs or running costs shall not be eligible. CHAPTER 7 ADDRESSING TEMPORARY SHORTCOMINGS IN EXTRAORDINARY DISASTERS Article 24 Financial arrangements 1. The Commission shall define in the annual work programme the required types and numbers of buffer capacities in general terms, taking into account the possibility of certain extraordinary types of disasters in Member States, as well as an extraordinary intensity, or other factors making a disaster extraordinary, such as a coincidence with another disaster, as well as the potential for temporary shortcomings in such scenarios. 2. The Commission shall regularly launch the necessary financial procedures to cover the costs defined in Article 21(2)(d) of Decision No 1313/2013/EU in order to ensure rapid access to the buffer capacities defined in the annual work programme. 3. Buffer capacities co-financed by the Commission shall top-up the existing response capacities that Member States have available as part of their national preparedness, and shall not substitute existing response capacities. Article 25 Conditions for the Union's financial contribution 1. The Union's financial contribution shall be conditional upon the acceptance by the Member States taking part in the financial procedures foreseen in Article 24(2) of the conditions outlined in paragraphs 2 to 9. The Commission may specify further conditions in the financial procedures. 2. Member States shall make buffer capacities available as part of the voluntary pool. 3. Buffer capacities shall meet the necessary quality and certification requirements specified in the financial procedures foreseen in Article 24(2). 4. Buffer capacities shall be registered in the voluntary pool for the full period defined in the relevant framework contracts, framework partnership agreements or similar arrangements. Any conditions and limitations imposed by the Member State(s) registering the capacities shall be duly justified by operational requirements. 5. Buffer capacities shall not be eligible for the financial assistance referred to in Article 17. 6. The Commission shall immediately inform all Member States through CECIS of buffer capacities registered in the voluntary pool. 7. Buffer capacities registered in the voluntary pool shall be available for Union Mechanism deployments under the same general terms as other capacities registered in the voluntary pool, in accordance with Article 11 of Decision No 1313/2013/EU. 8. Following a request for assistance through the ERCC, the deployment of buffer capacities registered in the voluntary pool shall follow the operational procedures for the response to disasters outlined in Chapter 11. 9. Buffer capacities registered in the voluntary pool shall be available for domestic use in the Member States that have co-financed the availability of the capacities. Prior to the domestic use, these Member States shall consult with the ERCC to confirm that: (i) there is no simultaneous or imminent extraordinary disaster that may lead to a request for deployment of the buffer capacity; (ii) the domestic use does not unduly hinder the rapid access of other Member States in the event new extraordinary disasters arise. CHAPTER 8 TRAINING PROGRAMME Article 26 Training Programme 1. A training programme covering the prevention of, preparedness for and response to disasters shall be set up. The programme shall include general and specific courses and an exchange of experts system. The programme shall be aimed at the target groups set out in Article 27. 2. The Commission shall be responsible for the coordination and organisation and for defining the content and the schedule of the training programme. Article 27 Participants 1. The target groups of the training programme shall be: (a) Member States' civil protection and disaster management personnel, in particular team leaders, their deputies and liaison officers, experts of the Member States as set out in Article 41, including prevention and preparedness experts, and key staff of national contact points; (b) staff of the Union institutions and agencies; (c) selected experts from the European Neighbourhood Policy countries and candidate countries and potential candidates. 2. Participation in the training courses shall be also open to selected experts from: (a) the United Nations and its agencies; (b) the international organisations specified in Annex VII; (c) third countries and, where appropriate, other relevant actors. 3. Member States and the Commission shall designate their trainees for each training session. Article 28 Training courses 1. The programme shall consist of a set of courses on introduction level, operational level and management level. 2. The Commission shall in cooperation with Member States determine the set of courses, content, curricula and schedules of the system of courses, including the access requirements. 3. The Commission shall ensure that trainers and lecturers are updated on relevant developments of the Union Mechanism. Article 29 Exchange of experts The system for the exchange of experts between Member States or with the Commission shall enable experts to: (a) gain and share experience; (b) become acquainted with various techniques and operational procedures used; (c) study approaches taken by other participating emergency services and institutions. Article 30 Additional training actions Where appropriate and in accordance with the annual work programme, additional training opportunities to meet identified needs for the smooth and efficient implementation of civil protection and disaster management actions shall be provided. Article 31 Evaluation system The Commission shall ensure coherence of the level of training and its content. To that end, the Commission shall organise an appropriate evaluation system of the training actions organised. CHAPTER 9 EXERCISE FRAMEWORK Article 32 Exercise programme, strategic framework and priorities 1. A programme of civil protection exercises shall be set up and managed by the Commission. 2. The programme of civil protection exercises shall be guided by a strategic framework that sets out the objectives and roles of exercises under the Union Mechanism. 3. The exercise programme shall in particular aim at: (a) improving the response capacity of Member States, in particular with regard to teams and other assets provided in assistance interventions under the Union Mechanism; (b) improving and verifying the procedures and establishing a common approach for the coordination of assistance interventions under the Union Mechanism and reducing the response time in major disasters; (c) enhancing cooperation between the civil protection services of Member States and the Commission; (d) identifying and sharing lessons learnt; (e) testing the implementation of lessons learnt. 4. The general priorities of the exercise programme shall be outlined in a long-term comprehensive plan. This shall include elements of relevant disaster scenarios and capabilities. 5. The Commission shall: (a) develop the strategic framework and long-term comprehensive plan, in cooperation with Member States, taking into account the lessons learnt programme and other relevant information; (b) set out the objectives of the exercises as well as their role in relation to other components of the Union Mechanism; and (c) make an annual proposal in the work programme for specific exercise priorities in line with the long-term comprehensive plan. CHAPTER 10 LESSONS LEARNT PROGRAMME Article 33 Monitoring, analysing and evaluating 1. The Commission and Member States shall share data, information and assessments necessary for them to monitor, analyse and evaluate all the relevant civil protection actions within the Union Mechanism. 2. The Commission shall set up and manage a database which can be used by Member States and the Commission to collect and share data, to disseminate identified lessons, and to maintain an overview over their implementation status. 3. The Commission shall facilitate the identification of lessons with relevant stakeholders, including through the organization of meetings. Article 34 Promoting implementation 1. The Commission shall ensure that lessons which have been identified by the Commission, Member States and relevant stakeholders feed into the decision-making process for further developing the Union Mechanism. 2. In particular, identified lessons shall contribute to the setting of: (a) priorities of the training programme, including where appropriate the content and curricula of the training courses, and the exercises programme; (b) priorities of the yearly calls for prevention and preparedness projects; and (c) priorities of the planning activities referred to in Article 10 of Decision No 1313/2013/EU. 3. The Commission shall regularly report on the lessons learnt programme, listing relevant identified lessons, the remedial actions foreseen, responsibilities and timeframes, as well as the implementation status of the lessons. 4. Member States shall periodically report on progress made in the implementation of identified lessons which fall into their national responsibility. CHAPTER 11 OPERATIONAL PROCEDURES FOR THE RESPONSE TO DISASTERS Article 35 Requests for assistance and response 1. When a disaster occurs within the Union, or is imminent, upon receiving a request for assistance via CECIS, the Commission shall, as appropriate and without delay, carry out the actions provided for in Article 15(3) of Decision No 1313/2013/EU. 2. When a disaster occurs outside the Union, or is imminent, which may require civil protection assistance, the Commission may inform the third country of the possibilities to request assistance under the Union Mechanism. 3. A Member State or a third country affected by a disaster or threatened by an imminent disaster shall, if they wish to request assistance through the Union Mechanism, address a written request for civil protection assistance to the ERCC through its competent national authorities. If they wish to request assistance through the Union Mechanism, the United Nations and its agencies, or any of the international organisations specified in Annex VII, shall address a written request for civil protection assistance to the ERCC. 4. The requester of assistance shall provide the ERCC with all relevant information concerning the situation, and in particular specific needs, the support requested, and the location. 5. The requester of assistance shall inform the ERCC about the time frame, the entry point, and the location for which the assistance is requested, and the on-site operational contact point managing the disaster. 6. The ERCC shall prepare, to the extent possible, specific deployment plans for every request for assistance. They shall include recommendations for the provision of assistance, including invitations to deploy modules, technical assistance and support teams, other response capacities and experts registered in the EERC, and an assessment of possible critical needs. Specific deployment plans shall follow the structure and outline specified in Annex VI and be based on the general pre-developed plans referred to in Articles 15(3)(c) and 16(3)(b) of Decision No 1313/2013/EU, which shall cover the most relevant types of disaster risks and take into account the risk scenarios identified in Member States' risk assessments. The specific deployment plans shall be transmitted to all Member States. 7. The following criteria, the priority of which may depend on the specifics of the request for assistance, shall be considered in the process of selecting among capacities in the EERC: (a) availability; (b) suitability; (c) location/proximity; (d) estimated transport times and costs; (e) prior experience; (f) prior use of the asset; (g) other relevant criteria, such as language capabilities, cultural proximity. 8. Unless otherwise agreed with Member States, the ERCC shall not invite Member States to deploy specific capacities from the EERC to areas of armed conflict, threats thereof, or other conditions where the safety and security of teams is at risk. 9. Member States to which an invitation is addressed to deploy capacities from the EERC shall, in accordance with Article 11(7) of Decision No 1313/2013/EU, communicate their ultimate decision on deployment to the ERCC. The ERCC shall specify the time limit within which the Member State shall in principle reply. This deadline shall be based on the nature of the disaster and shall in any case not be less than two hours. 10. The requester of assistance shall inform the ERCC which offers of assistance it has accepted. 11. Where assistance is necessary to address a critical need and the assistance is not, or not sufficiently, available in the EERC, the Commission shall immediately inform all national contact points via CECIS of available Union financial support for transport, pursuant to Article 23(3)(b) of Decision No 1313/2013/EU. 12. With regard to requests for intervention teams and means, the ERCC shall inform Member States of the selection of the requester of assistance. Member States providing the assistance shall keep the ERCC regularly informed on the dispatch of the intervention teams and means, including all capacities that are part of the EERC. 13. The Commission may select, appoint and dispatch an expert team for support on site in accordance with Article 17 of Decision No 1313/2013/EU. Article 36 Expert missions 1. The dispatched experts shall carry out the tasks set out in Article 8(d) of Decision No 1313/2013/EU. They shall report regularly to the requesting State authorities and to the ERCC. 2. The ERCC shall keep Member States informed about the progress of the expert mission. 3. The requester of assistance shall inform the ERCC on a regular basis about the evolution of ongoing activities on site. 4. In the case of interventions in third countries, the team leader shall inform the ERCC on a regular basis of the evolution of ongoing activities on site. 5. The ERCC shall compile all information received and distribute it to the contact points and competent authorities of Member States. Article 37 Operational disengagement 1. The requesting Member State or any of the Member States providing assistance shall inform as soon as possible the ERCC and the dispatched experts and intervention teams in case they consider their assistance is no longer required or can no longer be provided. The effective disengagement shall be organised in an appropriate way by the requester of assistance and the Member States. The ERCC shall be kept informed thereof. 2. In third countries, the team leader shall report as soon as possible to the ERCC in case (s)he considers, following appropriate consultations with the requester of assistance, that the assistance is no longer required or where obstacles prevent the effective provision of assistance. The ERCC shall transmit this information to the Union delegation in that country as well as the relevant Commission services, the EEAS, and Member States. The ERCC in coordination with the requester of assistance shall ensure the effective disengagement of dispatched experts and intervention teams. Article 38 Reporting and lessons identified 1. The competent authorities of the requester of assistance and of the Member States having provided assistance, as well as the dispatched experts, shall have the possibility to present their conclusions on all aspects of the intervention to the ERCC. A summary report shall be prepared by the ERCC on the assistance provided and any relevant lessons identified. 2. In addition to Articles 33 and 34, the ERCC together with Member States shall follow up on the implementation of identified lessons in order to improve the assistance interventions under the Union Mechanism. Article 39 Costs 1. Unless agreed otherwise, the requester of assistance shall bear the costs of assistance provided by Member States. 2. Any Member State providing assistance may, bearing in mind in particular the nature of the disaster and the extent of any damage, offer its assistance entirely or partially free of charge. That Member State may also waive all or part of the reimbursement of its costs at any time. 3. Unless agreed otherwise, for the duration of the intervention, the requester of assistance shall facilitate board and accommodation for the assisting teams and replenish supplies and provisions free of charge. Nevertheless, assisting teams shall be initially logistically independent and self-sufficient for a reasonable period depending on the used assets and shall inform the ERCC accordingly. 4. Costs for dispatching experts and relevant logistical support shall be handled in accordance with Article 22(a) of Decision No 1313/2013/EU. These costs shall be eligible for Union funding. Article 40 Compensation for damage 1. Member States requesting assistance shall refrain from making any request for compensation from Member States for damage caused where such damage is the consequence of assistance intervention provided under the Union Mechanism and this Decision, unless it is proven to be the result of fraud or serious misconduct. 2. In the event of damage suffered by third parties as the result of assistance interventions, the Member States requesting assistance and the Member State providing assistance shall cooperate to facilitate compensation of such damage in accordance with applicable laws and relevant frameworks. CHAPTER 12 PROCESS OF DEPLOYING EXPERT TEAMS Article 41 Categories of experts Member States shall classify the experts in the following categories: (a) technical experts; (b) assessment experts; (c) coordination experts; (d) team leaders. Article 42 Tasks and functions 1. The technical experts shall be able to provide advice on specific, highly technical topics and on risks involved and be available for missions. 2. The assessment experts shall be able to provide an assessment of the situation and advise on the appropriate action to be taken and be available for missions. 3. The coordination experts may include deputy team leaders, persons responsible for logistics and communications and other personnel as necessary. If requested, the technical experts and the assessment experts may be incorporated into the coordination team in order to assist the team leader for the whole duration of a mission. 4. The team leader shall be responsible for leading the assessment and coordination team during an intervention. The team leader shall assume proper liaison with the authorities of the affected country, with the ERCC, including ERCC liaison officer, with other international organisations and, in case of any assistance interventions under the Union Mechanism outside Member States, also with the Union delegation in that country. 5. Experts deployed on preparedness assignments may be mandated by the Commission in agreement with their nominating Member State to assume any of the functions specified in Article 41 and shall be able to provide advice and report on adequate preparedness measures, including administrative capacity, needs for early warning, training, exercises, and awareness-raising. 6. Experts deployed on prevention assignments may be mandated by the Commission in agreement with their nominating Member State to assume any of the functions specified in Article 41 and shall be able to provide advice and report on adequate prevention measures and risk management capability. Article 43 Expert database 1. The information on the experts shall be compiled by the Commission in an expert database and be made available through the CECIS. 2. Experts included in the EERC shall be specifically identified in the database referred to in paragraph 1. Article 44 Training requirements The experts shall, where necessary, follow the training programme set up in accordance with Article 26. Article 45 Nomination In the event of a request for assistance, Member States shall be responsible for nominating the available experts and for sharing their contact details with the ERCC. Article 46 Mobilisation and agreement of service 1. The ERCC shall be capable of mobilising and dispatching the designated experts at very short notice after the experts have been nominated for the specific mission by Member States. 2. The Commission shall sign with each expert an agreement of service, which covers the following elements: (a) the objectives of the mission; (b) terms of reference; (c) the envisaged duration of the mission; (d) the local contact person information; (e) the insurance condition coverage; (f) the daily allowance to cover expenses; (g) the specific payment conditions; (h) guidelines for technical experts, assessment experts, coordination experts and team leaders. CHAPTER 13 TRANSPORT SUPPORT Article 47 Forms of transport support Transport support may take the form of: (a) pooling or sharing of transport capacities; (b) identifying, and facilitating Member States' access to, transport resources on the commercial market and or from other sources; or (c) providing Union support to Member States through grants or through transport services procured from private or other entities. Article 48 Procedure for transport support through the Union Mechanism 1. The procedures provided for in Articles 49 and 50 shall apply whenever a request is made for transport support. 2. Requests shall be issued by the competent authority referred to in Article 56 and sent to the Commission in writing. They shall contain the information provided for in Part A of the Annex VIII. 3. In case of pooling of transport capacities, one Member State may take the lead in requesting Union financial support for the entire operation. 4. All requests for transport support under this Decision and related replies and exchanges of information between Member States and the Commission shall be transmitted to and processed by the ERCC. 5. Requests shall be transmitted through CECIS or electronic mail. Transmission of requests involving Union financing by CECIS, telefax, or electronic mail are accepted provided that the originals signed by the competent authority are subsequently provided to the Commission without delay. 6. However, the Commission may implement an electronic exchange system for all exchanges with beneficiaries, including the conclusion of grant agreements, the notification of grant decisions and any amendments thereto, pursuant to Article 179 of Commission Delegated Regulation (EU) No 1268/2012 (5). Article 49 Requests for transport support 1. The Commission shall, upon receipt of a request for support, immediately notify the contact points, designated by Member States under Article 9(7) of Decision No 1313/2013/EU. 2. In the notification, the Commission may, where appropriate, invite Member States to provide it with details of any transport resources which they can make available to the Member State making the request or any other alternative solution they can propose to meet the needs expressed by the affected country. The Commission may indicate a maximum period of time for providing this information. 3. Upon the notification of contact points by the Commission referred to in paragraph 1 the requested transport support shall become eligible for Union co-financing, without prejudice to Article 53. Article 50 Replies to requests for transport support 1. Member States which can provide transport support shall inform the Commission as soon as possible, and at the latest within 24 hours of receiving the notification referred to in Article 49 unless otherwise specified in the notification, of any transport resources they can make available on a voluntary basis in response to the request for support for pooling or identifying transport resources. That information shall contain the elements provided for in Part B of Annex VIII and include information on financial conditions or other restrictions, if any. 2. The Commission shall, as soon as possible, compile the information on available transport resources and forward it to the Member State making the request. 3. In addition to the information referred to in paragraph 2, the Commission shall forward to Member States any other information it has concerning transport resources available from other sources, including the commercial market and shall facilitate the access of Member States to those additional resources. 4. The Member State making the request shall inform the Commission of the transport solutions it has selected and shall liaise with Member States providing such support or the operator identified by the Commission. 5. The Commission shall inform all Member States of the selection made by the Member State making the request. That Member State shall keep the Commission regularly informed of the progress in the delivery of its civil protection assistance. Article 51 Request for a grant 1. Where a possible transport solution has been identified by a Member State but Union funding is required to allow the transport of the civil protection assistance, the Member State may request a grant from the Union. 2. The Member State shall indicate in its request the percentage of Union co-financing it applies for, which shall not exceed 55 % of the eligible costs for transport actions under Article 23(2) of Decision No 1313/2013/EU and not exceed a maximum of 85 % of the eligible costs for transport actions under Article 23(3)(a) and (b) of Decision No 1313/2013/EU. The Commission shall immediately inform all Member States of the request. 3. The Commission may establish framework partnerships with the relevant competent authorities of Member States as referred to in Article 178 of Delegated Regulation (EU) No 1268/2012. Article 52 Request for a transport service 1. In cases where no transport solution has been identified by the Member State requesting transport support, it may request the Commission to contract a transport service to private or other entities in order to transport its civil protection assistance to the affected country. 2. Upon receipt of a request as referred to in paragraph 1, the Commission shall immediately inform all Member States of the request and shall inform the Member State requesting a transport service of any available transport solutions and their costs. 3. On the basis of the exchange of information referred to in paragraphs 1 and 2, the Member State shall confirm in writing its request for a transport service and its commitment to reimburse the Commission according to the provisions of Article 54. The Member State shall indicate what percentage of the costs it will reimburse. That percentage shall be no less than 45 % for transport actions under Article 23(2) of Decision No 1313/2013/EU and 15 % for transport actions under Article 23(3)(a) and (b) of Decision No 1313/2013/EU. 4. The Member State shall immediately notify the Commission of any changes to the request for a transport service. Article 53 Decision on Union financing for transport support 1. In order to determine whether the criteria set out in Article 23(1)(d) of Decision No 1313/2013/EU and the principles of economy, efficiency and effectiveness of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6) are met, the following shall be taken into account: (a) the information contained in the request for Union financing presented by the Member State according to Article 48(2); (b) the needs expressed by the affected country; (c) any needs assessments carried out by experts reporting to the Commission during the disaster; (d) other relevant and reliable information available to the Commission at the time of the decision provided by Member States and by international organisations; (e) the efficiency and effectiveness of transport solutions designed to ensure the timely delivery of civil protection assistance; (f) possibilities for local procurement; (g) other actions undertaken by the Commission. 2. Member States shall provide any additional information needed to assess the fulfilment of the criteria set out in Article 23(1)(d) of Decision No 1313/2013/EU. Member States shall inform the Commission as soon as possible upon receipt of a request from the Commission for such information. 3. The Commission shall indicate the pre-financing to be paid, which may be up to 85 % of the requested Union financial contribution, subject to the availability of budgetary resources. No pre-financing shall be provided for grants below the threshold established for low value grants as defined in Article 185 of Delegated Regulation (EU) No 1268/2012, unless the Member State requesting financial support can demonstrate that the absence of pre-financing would compromise the implementation of the action. 4. The decision on financial support shall be communicated immediately to the Member State requesting financial support. It shall also be communicated to all other Member States. 5. Individual transport grant applications for which the Union financial contribution requested is less than EUR 2 500 are not eligible for Union co-financing, except if covered by the framework partnerships referred to in Article 51(3). Article 54 Reimbursement of Union financing for transport support For the costs incurred by the Commission under the procedure set out in Article 52, the Commission shall issue, within 90 days of the completion of the transport operation for which a Union financial support was granted, a debit note to the Member States having benefited from the Union financing for an amount corresponding to the provisions of the decision made by the Commission on the request for a transport service and representing at least 15 % of the transport costs for transport actions under Article 23(3) of Decision No 1313/2013/EU and 45 % for transport actions under Article 23(2) of Decision No 1313/2013/EU. Article 55 Compensation for damage The Member State requesting transport support shall refrain from making any request for compensation from the Union for damage caused to its property or service staff where such damage is the consequence of the provision of transport support governed by this Decision, unless it is proven to be the result of fraud or serious misconduct. Article 56 Designation of competent authorities Member States shall designate the competent authorities authorised to request and receive financial support from the Commission in application of this Decision and shall inform the Commission thereof within 60 days after notification of this Decision. Any changes in that information shall be immediately notified to the Commission. However, notifications of competent authorities made by Member States under Article 12 of Decision 2007/606/EC, Euratom, shall remain valid until further notice from the concerned Member State. CHAPTER 14 FINAL PROVISIONS Article 57 Repeal Decisions 2004/277/EC, Euratom and 2007/606/EC, Euratom are repealed. References to the repealed Decisions shall be construed as references to this Decision and read in accordance with the correlation table in Annex IX. Article 58 Addressees This Decision is addressed to the Member States. Done at Brussels, 16 October 2014. For the Commission Kristalina GEORGIEVA Member of the Commission (1) OJ L 347, 20.12.2013, p. 924. (2) Commission Decision 2004/277/EC, Euratom of 29 December 2003 laying down rules for the implementation of Council Decision 2001/792/EC, Euratom establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions (OJ L 87, 25.3.2004, p. 20). (3) Commission Decision 2007/606/EC, Euratom of 8 August 2007 laying down rules for the implementation of the provisions on transport in Council Decision 2007/162/EC, Euratom establishing a Civil Protection Financial Instrument (OJ L 241, 14.9.2007, p. 17). (4) Commission Decision 2001/844/EC,ECSC,Euratom of 29 November 2001 amending its internal Rules of Procedure (OJ L 317, 3.12.2001, p. 1). (5) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (6) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX I CECIS Text of image Country card template for (country) participating in the Common Emergency Communication and Information System (CECIS) referred to in Article 8(b) of Decision No 1313/2013/EU of the European Parliament and of the Council Competent national authority: Member of the Management and Regulatory Committee First name Last name Street City Postcode Tel. Fax E-mail: (in case of deputy members please fill in similar table) Information on the site(s) of the contact point(s) to be connected to the CECIS Institution Street City Postcode Head of the operational service of the contact point organisation Contact person for technical matters Local security registration officer Last name Given name Tel. Fax E-mail (Add lines in case of more than one site) The Commission shall communicate in writing to the competent national authority all other relevant technical specifications. Text of image AGREEMENT We agree with the above and undertake:  to provide to the European Commission all necessary information and assistance in the context of the further development and implementation of CECIS.  to ensure the availability of the necessary budgetary resources for the functioning of the connection. Member of the Management and Regulatory Committee: (Signature) (Date) Director-General: (Signature) (Date) Please transmit a signed copy by normal mail or fax to European Commission, DG ECHO.B1 Emergency Response Unit, as well as an e-mail copy to ECHO-ERCC@ec.europa.eu ANNEX II GENERAL REQUIREMENTS FOR MODULES AND TECHNICAL ASSISTANCE AND SUPPORT TEAMS 1. High capacity pumping Tasks  Provide pumping:  in flooded areas,  to assist firefighting by delivering water. Capacities  Provide pumping with mobile medium and high capacity pumps with:  an overall capacity of at least 1 000 m 3/hour, and  a reduced capacity to pump 40 metres height difference.  Ability to:  operate in areas and terrain that are not easily accessible,  pump muddy water, containing no more than 5 percent solid elements having particles size up to 40 mm,  pump water up to 40 °C for longer operations,  deliver water over a distance of 1 000 metres. Main components  Medium and high capacity pumps.  Hoses and couplings compatible with different standards, including the Storz standard.  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 21 days. 2. Water purification Tasks  Provide drinkable water, from surface water sources, according to the applicable standards and at least to the level of the WHO standards.  Perform water quality control at the outtake point of the purification equipment. Capacities  Purify 225 000 litres of water per day.  Storage capacity equivalent to the production of half a day. Main components  Mobile water purification unit.  Mobile water storage unit.  Mobile field laboratory.  Couplings compatible with different standards, including the Storz standard.  Sufficient personnel to fulfil the task, if necessary on a continuous basis. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after acceptance of the offer.  Ability to be deployed for a period of up to 12 weeks. 3. Medium urban search and rescue Tasks  Search for, locate and rescue victims (1) located under debris (such as collapsed buildings and transport incidents).  Provide lifesaving first aid as required, until handover for further treatment. Capacities  The module shall have the ability to perform the following, taking into account acknowledged international guidelines, such as the International Search and Rescue Advisory Group (INSARAG) guidelines:  search with search dogs and/or technical search equipment,  rescue, including lifting,  cutting concrete,  technical rope,  basic shoring,  hazmat detection and isolation (2),  advanced life support (3).  Ability to work on one site 24 hours per day for 7 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search and/or canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the team's personnel and search dogs. Self-sufficiency  At least 7 days of operations.  Article 12 applies. Deployment  Operational in the affected country within 32 hours. 4. Heavy urban search and rescue Tasks  Search for, locate and rescue victims (4) located under debris (such as collapsed buildings and transport incidents).  Provide lifesaving first aid as required, until handover for further treatment. Capacities  The module shall have the ability to perform the following, taking into account acknowledged international guidelines, such as the INSARAG guidelines:  search with search dogs and technical search equipment,  rescue, including heavy lifting,  cutting reinforced concrete and structural steel,  technical rope,  advanced shoring,  hazmat detection and isolation (5),  advanced life support (6).  Ability to work 24 hours per day on more than one site for 10 days. Main components  Management (command, liaison/coordination, planning, media/reporting, assessment/analysis, safety/security).  Search (technical search, canine search, hazmat detection, hazmat isolation).  Rescue (breaking and breaching, cutting, lifting and moving, shoring, technical rope).  Medical, including care of patients and of the team's personnel and search dogs (7). Self-sufficiency  At least 10 days of operation.  Article 12 applies. Deployment  Operational in the affected country within 48 hours. 5. Aerial forest firefighting module using helicopters Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial firefighting. Capacities  Three helicopters with a capacity of 1 000 litres each.  Ability to perform continuous operations. Main components  Three helicopters with crew, to guarantee that at least two helicopters are operational at any time.  Technical staff.  4 water buckets or 3 releasing kits.  1 maintenance set.  1 spare parts set.  2 rescue hoists.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 12(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 6. Aerial forest firefighting module using airplanes Tasks  Contribute to the extinction of large forest and vegetal fires by performing aerial firefighting. Capacities  Two airplanes with a capacity of 3 000 litres each.  Ability to perform continuous operations. Main components  Two planes.  Minimum of four crews.  Technical staff.  Field maintenance kit.  Communication equipment. Self-sufficiency  Elements (f) and (g) of Article 12(1) apply. Deployment  Availability for departure maximum 3 hours after the acceptance of the offer. 7. Advanced medical post Tasks  Perform patient profiling (triage) on the site of the disaster.  Stabilise the condition of and prepare the patient for transport to the most suitable health facility for final treatment. Capacities  Perform triage of at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12-hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialised support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 8. Advanced medical post with surgery Tasks  Perform patient profiling (triage) on the site of the disaster.  Perform damage control surgery.  Stabilise the condition of and prepare the patients for transport to the most suitable health facility for final treatment. Capacities  Perform triage for at least 20 patients per hour.  Medical team capable of stabilising 50 patients per 24 hours of activity, working in two shifts.  Surgery team capable of damage control surgery for 12 patients per 24 hours of activity, working in two shifts.  Availability of supplies for the treatment of 100 patients with minor injuries per 24 hours. Main components  Medical team per 12-hour shift:  triage: 1 nurse and/or 1 doctor,  intensive care: 1 doctor and 1 nurse,  surgery: 3 surgeons, 2 operating nurses, 1 anaesthetist, 1 anaesthetist nurse,  serious, but not life-threatening injuries: 1 doctor and 2 nurses,  evacuation: 1 nurse,  specialist support personnel: 4.  Tents:  tent(s) with interconnected areas for triage, medical care and evacuation,  tent(s) for surgery,  tent(s) for the personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Operational 1 hour after arrival on site. 9. Field hospital Tasks  Provide initial and/or follow-up trauma and medical care, taking into account acknowledged international guidelines for foreign field hospital use, such as World Health Organisation or Red Cross guidelines. Capacities  10 beds for heavy trauma patients, possibility to expand the capacity. Main components  Medical team for:  triage,  intensive care,  surgery,  serious, but not life-threatening injuries,  evacuation,  specialised support personnel,  and at least covering the following: generalist, emergency doctors, orthopaedic, paediatrician, anaesthetist, pharmacist, obstetrician, health director, laboratory technician, X-ray technician.  Tents:  appropriate tents for the medical activities,  tents for personnel.  Command post.  Logistic and medical supply deposit. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 7 days after the request.  Operational on site 12 hours after arrival on site.  Ability to be operational for at least 15 days. 10. Medical aerial evacuation of disaster victims Tasks  Transport disaster victims to health facilities for medical treatment. Capacities  Capacity to transport 50 patients per 24 hour.  Ability to fly day and night. Main components  Helicopters/planes with stretchers Self-sufficiency  Elements (f) and (g) of Article 12(1) apply. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 11. Emergency temporary camp Tasks  Provide emergency temporary shelter, including staff to assemble the camp, mainly in the initial stages of a disaster in coordination with existing structures, local authorities and international organisations until handover to local authorities or humanitarian organisations, where the capacity remains necessary for longer periods.  Where a handover takes place, train the relevant personnel (local and/or international) before the pull out of the module. Capacities  Tent camp equipped for 250 persons (50 tents). Main components  Taking into account acknowledged international and EU guidelines,:  tents with heating (for winter conditions) and camp beds with sleeping-bag and/or blanket,  power generators and lighting equipment,  sanitation and hygiene facilities,  distribution of drinkable water, according to the WHO standard,  shelter for basic social activities (possibility to assemble). Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Generally, the mission shall last at most 4-6 weeks, or a handover process would have begun where necessary. 12. Chemical, biological, radiological and nuclear detection and sampling (CBRN) Tasks  Carry out/confirm the initial assessment, including:  the description of the dangers or the risks,  the determination of the contaminated area,  the assessment or confirmation of the protective measures already taken.  Perform qualified sampling.  Mark the contaminated area.  Prediction of the situation, monitoring, dynamic assessment of the risks, including recommendations for warning and other measures.  Provide support for immediate risk reduction. Capacities  Identification of chemical and detection of radiological hazards through a combination of hand held, mobile and laboratory based equipment:  ability to detect alpha, beta and gamma radiation and to identify common isotopes,  ability to identify, and if possible, perform semi-quantitative analyses on common toxic industrial chemicals and recognised warfare agents.  Ability to gather, handle and prepare biological, chemical and radiological samples for further analyses elsewhere (8).  Ability to apply an appropriate scientific model to hazard prediction and to confirm the model by continuous monitoring.  Provide support for immediate risk reduction:  hazard containment,  hazard neutralisation,  provide technical support to other teams or modules. Main components  Mobile chemical and radiological field laboratory.  Hand held or mobile detection equipment.  Field sampling equipment.  Dispersion modelling systems.  Mobile meteorological station.  Marking material.  Reference documentation and access to designated sources of scientific expertise.  Secure and safe containment for the samples and waste.  Decontamination facilities for the personnel.  Appropriate personnel and protective equipment to sustain an operation in a contaminated and/or oxygen deficient environment, including gas tight suits where appropriate.  Supply of technical equipment for hazard containment and neutralisation. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 13. Search and rescue in CBRN conditions Tasks  Special search and rescue using protective suits. Capacities  Special search and rescue using protective suits, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Three people working simultaneously in the hot zone.  Continuous intervention during 24 hours Main components  Marking material.  Secure and safe containment for the waste.  Decontamination facilities for the personnel and the rescued victims.  Appropriate personnel and protective equipment to sustain a search and rescue operation in a contaminated environment, in accordance with the requirements of the medium and heavy urban search and rescue modules as appropriate.  Supply of technical equipment for hazard containment and neutralisation. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer. 14. Ground forest firefighting Tasks  To contribute to the extinction of large forest and vegetal fires by using ground means. Capacities  Sufficient human resources for continuous operations during 7 days.  Ability to operate in areas with restricted access.  Ability to set long lines of hoses with pumps, minimum 2 km, and/or make defence lines continuously. Main components  Firefighters trained to fulfil the above mentioned task and with additional safety and security training taking into account the different types of fires that the module might be deployed for.  Manual tools for making defence lines.  Hoses, portable tanks and pumps for establishing a line.  Adaptors for hose connection including the Storz standard.  Water backpacks.  Equipment potentially to be roped or winched down by helicopter.  Evacuation procedures for the firefighters have to be arranged with the receiving state. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 6 hours after the acceptance of the offer.  Ability to work continuously during 7 days. 15. Ground forest firefighting using vehicles Tasks  To contribute to the extinction of large forest and vegetal fires using vehicles. Capacities  Sufficient human resources and vehicles for continuous operations with a minimum of 20 firefighters at any time. Main components  Firefighters trained to fulfil the above mentioned task.  4 vehicles with off road capability.  Tank capacity of each vehicle of at least 2 000 litres.  Adaptors for hose connection including the Storz standard. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 6 hours after the acceptance of the offer.  Ability to work continuously during 7 days.  Deployment by land or sea. Deployment by air is only an option in well justified cases. 16. Flood containment Tasks  Reinforce existing structures and build new barriers to prevent further flooding of rivers, basins, waterways with rising water levels. Capacities  Ability to dam up water to a minimum height of 0,8 metres using:  the materials enabling building a barrier 1 000 metres long,  further materials made available on-site.  Ability to reinforce existing levees.  Ability to operate at a minimum of 3 locations at the same time within an area accessible by trucks.  Operational 24/7.  Supervision and maintenance of barriers and dykes.  Ability to work with local staff. Main components  Material to build watertight barriers for a total distance end to end of 1 000 metres (sand shall be made available by the local authorities).  Foils/plastic sheets (if needed to make an existing barrier watertight, depends on construction of barrier).  Sandbag filling machine. Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Deployment by land or sea. Deployment by air is only an option in well justified cases.  Ability to be operational at least for 10 days. 17. Flood rescue using boats Tasks  Water search and rescue and assist people trapped in a flooding situation by using boats.  Provide lifesaving aid and deliver first necessities as required. Capacities  Ability to search for people in urban and rural areas.  Ability to rescue people out of a flooded area including medical care on first responder level.  Ability to work together with aerial search (helicopters and planes).  Ability to deliver first necessities of life in a flooded area:  transportation of doctors, medicines, etc.  food and water.  The module must have at least 5 boats and the ability to transport 50 people in total excluding the staff of the Module.  The boats shall be designed for use in cold climate conditions and be able to drive upstream against at least 10 knots flow.  Operational 24/7. Main components  Boats designed for:  shallow-streaming water conditions (> 0,5 m),  use in windy conditions,  use during day and night,  shall be equipped according to international safety standards including life jackets for the passengers.  People trained for swift water rescue. (No diving only surface rescue). Self-sufficiency  Article 12 applies. Deployment  Availability for departure maximum 12 hours after the acceptance of the offer.  Deployment by land or sea Deployment by air is only an option in well justified cases.  Ability to be operational at least for 10 days. Technical assistance and support teams General requirements for technical assistance and support teams Tasks  Provide or arrange for:  support for set-up and running of office,  ICT support,  logistics and subsistence support,  transport support on site. Capacities  Capable of assisting an assessment, coordination and/or preparedness team, an on-site operations coordination centre, or of being combined into a civil protection module as referred to in Article 12(2)(c). Main components  The following support components, enabling all on site operations coordination centre functions to be fulfilled, taking into account acknowledged international guidelines such as UN guidelines:  support for set-up and running of office,  ICT support equipment,  logistics and subsistence support equipment,  transport support on site. The components shall be able to be divided in different units to ensure flexibility when adapting to the needs of a specific intervention. Deployment  Availability for departure maximum 12 hours after the request. (1) Live casualty. (2) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling module. (3) Patient care (first aid and medical stabilisation) from victim access to victim handover. (4) Live casualty. (5) Basic capacity, more extensive capacities are included in the chemical, biological, radiological and nuclear detection and sampling module. (6) Patient care (first aid and medical stabilisation) from victim access to victim handover. (7) Subject to medical and veterinary licensing terms. (8) This process shall, where possible, take account of the evidential requirements of the requesting state. ANNEX III START-UP CONFIGURATION OF THE EERC Modules Module Number of modules simultaneously available for deployment (1) HCP (High capacity pumping) 6 MUSAR (Medium urban search and rescue  1 for cold conditions) 6 WP (Water purification) 2 FFFP (Aerial forest fire fighting module using planes) 2 AMP (Advanced medical post) 2 ETC (Emergency Temporary Camp) 2 HUSAR (Heavy urban search and rescue) 2 CBRNDET (CBRN detection and sampling) 2 GFFF (Ground forest fire fighting) 2 GFFF-V (Ground forest fire fighting using vehicles) 2 CBRNUSAR (USAR in CBRN conditions) 1 AMP-S (Advanced medical post with surgery) 1 FC (Flood containment) 2 FRB (Flood rescue using boats) 2 MEVAC (Medical aerial evacuation of disaster victims) 1 FHOS (Field hospital) 2 FFFH (Aerial forest firefighting module using helicopters) 2 Technical Assistance and Support Teams Technical Assistance and Support Team Number of TAST simultaneously available for deployment (1) TAST (Technical Assistance and Support Team) 2 Other response capacities Other response capacity Number of other response capacities simultaneously available for deployment (1) Teams for mountain search and rescue 2 Teams for water search and rescue 2 Teams for cave search and rescue 2 Teams with specialized search and rescue equipment, e.g. search robots 2 Teams with unmanned aerial vehicles 2 Teams for maritime incident response 2 Structural engineering teams, to carry out damage and safety assessments, appraisal of buildings to be demolished/repaired, assessment of infrastructure, short-term shoring 2 Evacuation support: including teams for information management and logistics 2 Fire-fighting: advisory/assessment teams 2 CBRN decontamination teams 2 Mobile laboratories for environmental emergencies 2 Communication teams or platforms to quickly re-establish communications in remote areas 2 Medical Evacuation Jets Air Ambulance and Medical Evacuation Helicopter separately for inside Europe or worldwide 2 Additional Shelter Capacity: units for 250 persons (50 tents); incl. self-sufficiency unit for the handling staff 100 Additional Capacity Shelter-kit: units for 2 500 persons (500 tarpaulins); with toolkit possibly to be procured locally 6 Water pumps with minimum capacity to pump 800 l/min 100 Power generators of 5-150 kW Power generators above 150 kW 100 10 Marine pollution capacities as necessary Other response capacities necessary to address identified risks (1) as necessary (1) To ensure this availability, the option of registering a higher number of capacities in the EERC (e.g. in case of rotation) shall be possible. Likewise, in case Member States make more capacities available, a higher number may be registered in the EERC. ANNEX IV QUALITY AND INTEROPERABILITY REQUIREMENTS OF THE EERC  For modules, as well as for technical assistance and support teams, the requirements set out in Annex II shall apply in the start-up configuration. For the future, the quality and interoperability requirements shall be reviewed by the Commission in cooperation with Member States, with the aim to further improve the availability of the response capacities in the EERC, including their response times.  For other response capacities and experts, quality and interoperability requirements shall also be defined by the Commission in cooperation with Member States. ANNEX V CERTIFICATION AND REGISTRATION PROCEDURE FOR THE EERC  INFORMATION ELEMENTS INFORMATION ELEMENTS The information elements to be provided to apply for the certification and registration procedure of a particular asset in the EERC shall include the following elements and any other information the Commission considers necessary: 1. Self-assessment establishing that the asset fulfils the quality requirements established for this type of asset; 2. Factsheet of the module, including technical assistance and support team, other response capacity, or expert (CECIS factsheets); 3. Confirmation of necessary arrangements put in place to ensure the relevant authority and national contact points are continuously capable to handle without delay requests for deployment with regard to their assets registered in the EERC; 4. Confirmation that all necessary measures have been taken, including the necessary financing arrangements, to ensure that the asset registered in the EERC can be deployed immediately following an invitation to deploy by the Commission; 5. Exact duration of the pre-commitment in the EERC [minimum one year, maximum three years, except for experts, where the duration can be as low as 6 months]; 6. Information on the guaranteed maximum mobilisation time [maximum 12 hours after the acceptance of the offer]; 7. The geographic location of the asset, the indicative location of mobilisation (airport etc.), the normal geographic scope of deployment, as well as geographic restrictions, if any; 8. Standard Operating Procedures of the module, including technical assistance and support team, or other response capacity (e.g. Modules SOPs Guidelines); 9. All relevant transport handling information, such as measures, weights, flight restrictions, etc., preferred modes of transport; if relevant: access to harbours; 10. Any other restrictions or other foreseeable conditions of deployment; 11. An Experience File, with summaries of previous deployments of the module, other response capacity, or expert; participation in Union Mechanism exercises, training of key personnel (Team Leader, Deputy Team Leader) through the Union Mechanism, compliance with international standards where relevant (e.g. INSARAG, WHO, IFRC, etc.); 12. A self-assessment of adaptation needs and associated costs; 13. All necessary contact information; 14. Attestation establishing that the module, including technical assistance and support team, other response capacity, or expert is in compliance with the quality requirements [and has successfully passed the certification procedure]; Module Factsheets, SOPs, Training Modules Field Exercise Modules Table Top Exercise HCP (High capacity pumping) x x x MUSAR (Medium urban search and rescue) x (x) if not IEC (*) x WP (Water purification) x x x FFFP (Aerial forest fire fighting module using planes) x x AMP (Advanced medical post) x x x ETC (Emergency Temporary Camp) x x HUSAR (Heavy urban search and rescue) x (x) if not IEC (*) x CBRNDET (CBRN detection and sampling) x x x GFFF (Ground forest fire fighting) x x GFFF-V (Ground forest fire fighting using vehicles) x x CBRNUSAR (USAR in CBRN conditions) x x x AMP-S (Advanced medical post with surgery) x x FC (Flood containment) x x FRB (Flood rescue using boats) x x x MEVAC (Medical aerial evacuation of disaster victims) x x FHOS (Field hospital) x x FFFH (Aerial forest firefighting module using helicopters) x x TAST (Technical Assistance and Support Team) x x x (*) IEC stands for INSARAG External Classification. ANNEX VI OUTLINE FOR ERCC SPECIFIC DEPLOYMENT PLANS ERCC specific deployment plan for [disaster] Description of intervention scenario  Situational analysis  coordination on the ground  Reference to pre-developed general intervention scenarios  Exit scenarios Selection criteria for EERC assets  Reference to security situation on the ground  Reference to pre-defined selection criteria: availability, suitability, location/proximity, transport times and costs, etc.  Indication of urgency  Geographical limits and other pre-defined limits Updated Mechanism status information  Requests, offers, EUCP team, transport pooling Recommendations on  Provision of assistance  Critical needs  Other relevant elements, as available, such as logistics, customs, consignees ANNEX VII RELEVANT INTERNATIONAL ORGANISATIONS This Annex lists the relevant international organisations referred to in Article 16(1) of Decision No 1313/2013/EU. Union civil protection assistance may be requested through or by any of these relevant international organisations. 1. International Organization for Migration (IOM) 2. International Federation of Red Cross and Red Crescent Societies (IFRC) 3. Organisation for the Prohibition of Chemical Weapons (OPCW) ANNEX VIII TRANSPORT SUPPORT PART A Information to be provided by Member States requesting transport support 1. Disaster/emergency; country affected. 2. References to messages issued by the Emergency Response Coordination Centre (ERCC). 3. State/authorities requesting transport support. 4. Form of transport support requested: (choose one or several options below): A. Identification of transport means available by other Member States (pooling) YES/NO B. Identification of transport means available in the commercial market (European Commission transport contractor) or other sources YES/NO C. Financial support in form of transport grant YES/NO 5. Final recipient/beneficiary of the assistance transported. 6. Details of the civil protection assistance to be transported including precise description of items, weight, size, volume, floor space, packaging with due reference to air, land, maritime packaging standards, any hazardous items, vehicle characteristics as well as overall weight, size, volume, floor space and other legal, customs, health or sanitary requirements relevant for the transport and the delivery of the assistance. Information on number of staff travelling/passengers to be transported. 7. Information on how this assistance meets the needs of the affected country in reference to affected country request or needs assessment, in particular as regards critical needs identified. 8. Information on the state of play regarding this assistance by the affected state or coordinating authority. (accepted/pending acceptance) 9. Required/or envisaged route for transportation. 10. Place/port of embarkation and local contact point. 11. Place/port of disembarkation and local contact point. If available information on who will arrange offloading and customs clearance at the place/port of disembarkation. 12. Contact point for custom documentation/formalities. 13. Date/Time when the assistance/passengers is/are ready for transportation from the port of embarkation. 14. Information on any possibilities to move assistance/passengers to an alternative place/port of embarkation/hub for onward movement. 15. Additional information (as appropriate), if available, place of delivery, address and contact details of the consignee. 16. Information on possible contributions to the transportation costs. 17. Information on other transport solutions already identified. 18. Information concerning a request for Union co  financing (when applicable). 19. Name and contact details of the representative of the organisation requesting transport support. PART B Information to be provided by Member States or the Commission when offering transport support 1. Disaster/Emergency, country affected. 2. Responding State/organisation. 3. References to messages issued by the Emergency Response Coordination Centre of (ERCC) and of the Member State/organisation requesting transport support. 4. Technical details of the offer of transportation including types of transport resources available, dates and times of transportation, number of movements or sorties required. 5. Particular details, constraints and modalities concerning the civil protection assistance to be transported, including weight, size, volume, floor space, packaging, possible hazardous items, vehicle preparation, handling requirements, staff/passenger travelling and other legal, customs, health or sanitary requirements relevant for the transport. 6. Proposed route for transportation. 7. Place/port of embarkation and local contact point. 8. Place/port of disembarkation and local contact point. 9. Contact point for custom documentation/formalities. 10. Date/Time when the assistance/passengers needs to be ready, for transportation from the port of embarkation. 11. Information on any request for movement of assistance/passengers to an alternative place/port of embarkation/hub for onward movement. 12. Date/time when the assistance/passengers is/are planned to arrive to place/port of disembarkation. 13. Additional information (as appropriate). 14. Information on possible request for contributions to the transportation costs, financial contributions and details of any particular conditions or restriction related to the offer. 15. Name and contact details of the representative of the organisation offering transport support. ANNEX IX CORRELATION TABLE Decision 2004/277/EC, Euratom Decision 2007/606/EC, Euratom This Decision Article 1 Article 1 Article 2 Article 2 Article 3(1) (1) Article 3(2) Article 3(3) Article 3(4) Article 10(1) Article 10(3)   Article 3a(1) Article 3a(2) Article 3a(3) Article 3a(4) Article 13(1) Article 13(2) Article 11(1) Article 11(2) Article 3b Article 12 Article 3c Article 13(4) Article 4  Article 5 Article 3(2) Article 6  Article 7  Article 8 Article 4 Article 9  Article 10 Article 5 Article 11(1) Article 11(2) Article 11(3) Article 6(1) Article 6(2) Article 6(3) Article 12 Article 7 Article 13  Article 14 Article 10(1) and 10(3) Article 15 Article 41 Article 16(1) Article 16(2) Article 16(3) Article 16(4) Article 42(1) Article 42(2) Article 42(3) Article 42(4) Article 17 Article 43 Article 18 Article 44 Article 19 Article 45 Article 20 Article 46 Article 21 Article 26 Article 22 Article 27.1 Article 23 Article 26(1), third sentence Article 24 Article 32(3) Article 25 Article 29 Article 26 Article 30 Article 27(1) Article 27(2) Article 27(3) Article 31, first sentence Article 27(3) Article 31, second sentence Article 28  Article 29(1) Article 29(2) Article 29(3) Article 29(4) Article 29(5) Article 29(6) Article 29(7) Article 29(8) Article 29(9) Article 29(10) Article 29(11) Article 35(3), first sentence Article 35(2) Article 35(4) and 35(5) Articles 35(1)   Article 35(10) Article 35(12) Article 46(1)   Article 30  Article 31  Article 32(1) Article 32(2) Article 32(3) Article 32(4) Article 32(5) Article 32(6) Article 36(1) Article 36(2) Article 36(2) Article 36(3) Article 36(4) Article 36(5) Article 33 Article 37 Article 34 Article 38 Article 35 Article 39 Article 36 Article 40 Article 37 Article 58 Article 1 Article 1 Article 2 Article 2 Article 3(1) Article 3(2) Article 3(3) Article 3(4) Article 3(5) Article 48(1)  Article 48(2) Article 48(4) Article 48(5) Article 4(1) Article 4(2) Article 4(3) Article 49(1) Article 49(2) Article 49(2), second sentence; and Article 50(1), first sentence Article 5(1) Article 5(2) Article 5(3) Article 5(4) Article 5(5) Article 5(6) Article 50(1)  Article 50(2) Article 50(3) Article 50(4) Article 50(5) Article 6 Article 51 Article 7 Article 52 Article 8(1) Article 8(2) Article 8(3) Article 8(4) Article 8(5)  Article 53(1) Article 53(2) Article 53(3) Article 53(4) Article 9  Article 10 Article 54 Article 11 Article 55 Article 12 Article 56 Article 13 Article 58 Annex Annex VIII Annex I (2) Annex I Annex II (3) Annex II Annex III (4) Annex II, at the end (1) Articles 3a, 3b and 3c have been added through Commission Decision 2008/73/EC, Euratom (OJ L 20, 24.1.2008, p. 23) amending Decision 2004/277/EC, Euratom. (2) Annex I as introduced by Decision 2008/73/EC, Euratom amending Decision 2004/277/EC, Euratom. (3) Annex II as amended by Commission Decision 2010/481/EU, Euratom (OJ L 236, 7.9.2010, p. 5) amending Decision 2004/277/EC, Euratom. (4) Annex III as introduced by Decision 2008/73/EC, Euratom amending Decision 2004/277/EC, Euratom.